Citation Nr: 0905433	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected 
bilateral patellofemoral pain syndrome of the knees.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which declined to reopen the claim for 
service connection for a low back condition.  The claim was 
subsequently reopened by Board decision in May 2006, and 
remanded for further evidentiary development.  The Board then 
denied the appeal in July 2007, and the Veteran has appealed 
the Board's denial.  Pursuant to a joint motion filed in 
September 2008, the Court of Appeals for Veterans Claims 
(Court) has remanded the matter back to the Board for action 
consistent with the instructions of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2006 remand by the Board requested additional 
development of the medical evidence, to include a new 
examination and opinion as to "whether it is at least as 
likely as not that the veteran's current low back disorder is 
due to or aggravated by his service-connected patellofemoral 
pain syndrome of the knees, or due to other causes, to 
include post-service work-related injuries."  

As a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders, the 
Veteran must be afforded the requested examination to include 
the specific determinations requested.  Stegall v. West, 11 
Vet. App. 268 (1998).

The requested VA examination was conducted in November 2006.  
The examiner opined that the degenerative joint disease of 
the knees and the degenerative joint disease of the spine 
were "two separate problems," and that "it is more likely 
that [the Veteran's] back problems are not caused by his knee 
problems."
However, as the opinion was specifically requested to address 
both secondary causation and aggravation, and aggravation was 
not expressly discussed, a new opinion that complies with the 
previous remand instruction is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination with an appropriate medical 
doctor, other than Dr. GF who performed 
the prior examination in November 2006.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then asked to opine 
whether any diagnosed back condition has 
been permanently aggravated by the 
Veteran's service-connected knee 
disability.  For the sake of clarity, 
aggravation is defined as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

The examiner must provide a complete 
rationale for all opinions expressed.

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative must 
then be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

